Exhibit 10.3

Stock Appreciation Rights Agreement

This Stock Appreciation Rights Agreement (“SAR Agreement”) evidences the grant
to Participant Name (the “Participant”) by Chipotle Mexican Grill, Inc. (the
“Company”) of the right to receive shares of Common Stock of the Company (the
“Shares”) on the terms and conditions provided for below (the “SARs”) pursuant
to the Amended and Restated Chipotle Mexican Grill, Inc. 2011 Stock Incentive
Plan (the “Plan”). This SAR Agreement and the SARs granted hereunder are
expressly subject to all of the terms, definitions and provisions of the Plan as
it may be amended and restated from time to time. Capitalized terms used in this
SAR Agreement and not defined herein shall have the meanings attributed to them
in the Plan.

1. Grant Date and Term. The date on which the SARs are granted is March 29, 2018
(the “Grant Date”). The term of the SARs is from the Grant Date until the
seventh anniversary of the Grant Date, subject to earlier termination in
connection with employment termination.

2. Number of Shares Subject to SARs; Rights Conferred by Grant of SARs. The
number of Shares subject to the SARs is Number of SARs. The SARs represent the
right, upon exercise, to receive a number of Shares with a fair market value,
determined on the date of exercise, equal to the product of (i) the aggregate
number of Shares with respect to which this SAR is exercised and (ii) the excess
of (A) the fair market value of a Share as of the date of exercise over (B) the
SAR Base Price specified below. The fair market value of a share on the date of
exercise shall be determined as provided in Section 5 below. The Participant
shall not be entitled to receive a cash payment in respect of the Shares
underlying the SARs on any dividend payment date for the Shares.

3. Base Price. The Base Price of the SARs is Market Price[Either 110% or 125% of
the closing price will be entered] (subject to any adjustment under Section 9 of
the Plan).

4. Vesting. Subject to the provisions of the Plan and the Participant’s
continued employment with the Company, the SARs shall vest as to fifty percent
of all Shares subject to the SARs on the second anniversary of the Grant Date
and the remaining Shares subject to the SARs on the third anniversary of the
Grant Date. No accelerated vesting shall occur except as provided in the Plan,
as determined by the Committee or as described in Section 10, 11 or 13 of this
SAR Agreement.

5. Exercise of SARs. Except as provided in the Plan, the Participant may
exercise a vested SAR, in whole or in part, at any time during the term of the
SARs by providing written notice to the Company stating the number of shares in
respect of which the SAR is being exercised. Such written notice may be
delivered in person or by certified mail to the Corporate Secretary of the
Company or in such other form or manner as the Committee may approve or any
administrative agent engaged by the Company may specify for such purpose,
including by electronic means. The SARs may not be exercised with respect to a
number of Shares that is less than the lesser of (i) twenty-five or (ii) the
total number of Shares remaining available for exercise pursuant to this SAR
Agreement. Upon exercise, the Participant will receive a number of Shares having
a fair market value at the time of exercise equal to the product of (A) the
excess of the fair market value of a Share at time of exercise over the Base
Price and (B) the number of



--------------------------------------------------------------------------------

Shares with respect to which the SARs are exercised. For purposes of this
Section 5, fair market value shall be the most recent real time trading price of
a Share at the time of exercise of the SAR as determined in good faith by the
Committee or any agent engaged by the Company to administer the exercise of the
SARs, based on transactions reported on the NYSE or other national securities
exchange, provided that if the Shares are not then listed and traded on the NYSE
or other national securities exchange, fair market value shall be what the
Committee determines in good faith to be the fair market value of a Share at the
time of such exercise, using such criteria as it shall determine, in its
discretion, to be appropriate for valuation.

6. Transferability of SAR.

The SARs granted hereby shall not be transferable except in accordance with the
following provisions:

(a) Limit on Transfers. During the Participant’s lifetime, all SARs shall be
exercisable only by the Participant or by the legal guardian of a disabled
Participant.

(b) Dispositions to Beneficiaries. A Participant shall have the right to
designate a beneficiary who shall be entitled to exercise the Participant’s SARs
(subject to their terms and conditions) following the Participant’s death, and
to whom any amounts payable following the Participant’s death shall be paid.
Such designation shall be made in such manner and in accordance with such
procedures as may be established by the Committee from time to time. If no
beneficiary designation has been made to the Committee at the time of a
Participant’s death, then the Participant’s beneficiary shall be deemed to be
the Participant’s estate or heirs pursuant to the laws of descent and
distribution. In order to exercise a SAR after the Participant’s death, the
beneficiary, or if no beneficiary designation has been made the personal
representative of Participant’s estate or Participant’s lawful heirs, must agree
to be bound by the provisions of the Plan and this SAR Agreement and to be
treated as the “Participant” under the Plan and the SAR Agreement. All
references to a “Participant” under the Plan and this SAR Agreement shall be
deemed to refer to the Participant’s beneficiaries, the personal representative
of Participant’s estate or Participant’s heirs, as applicable after his or her
death; provided, however, that references in the Plan or this SAR Agreement to
the employment of a Participant or to the termination of such Employment or to
any competitive activity by a Participant shall continue to refer to the
employment or any competitive activity of the Participant.

(c) Legal Restrictions on Transferability and Exercise. The SARs covered hereby
may not be exercised in any manner or at any time if the issuance of Shares upon
the exercise of the SARs would constitute a violation of any applicable federal
or state securities or other law or regulation. The Participant agrees that if
any of the Shares acquired by exercise of the SARs granted hereunder are
registered under the Securities Act, no public offering (otherwise than on a
national securities exchange, as defined in the Exchange Act) of any Shares
acquired by exercise of the SARs will be made by the Participant or by any
successor under circumstances such that the Participant or such successor may be
deemed an underwriter, as defined in the Securities Act.

 

2



--------------------------------------------------------------------------------

7. Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to the SARs, the Participant shall pay to the Company or
make arrangements satisfactory to the Committee regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. To the extent approved in writing by the
Committee, a Participant shall have the right to direct the Company to satisfy
the minimum amount (or an amount up to a Participant’s highest marginal tax rate
as may be permitted under the Plan from time to time provided such withholding
does not trigger liability accounting under FASB ASC Topic 718 or its successor)
required for federal, state and local tax withholding with Shares, including
without limitation Shares otherwise delivered upon exercise of the SARs. The
obligations of the Company under the Plan and this SAR Agreement shall be
conditional on such payment, and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Participant.

8. Applicability of the Plan. The SARs and the Shares that may be purchased by
exercise of the SARs are subject to all provisions of the Plan and all
determinations of the Committee shall be made in accordance with the terms of
the Plan. By executing this SAR Agreement, the Participant expressly
acknowledges (i) receipt of the Plan and any current Plan prospectus and
(ii) the applicability of all provisions of the Plan to the SARs. In the event
of any inconsistency between this SAR Agreement and the Plan, the Plan shall
control.

9. General Termination of Employment. Except for an employment termination that
results from circumstances described in Sections 10 through 12 below, the normal
treatment of the SARs following the date on which the employment relationship
between Participant and the Company (including any subsidiary or parent of the
Company) ceases to exist (the “Date of Termination”) shall be as follows:

(a) Unvested SARs Held on the Date of Termination. Any unvested SARs held by the
Participant as of the Date of Termination shall immediately expire.

(b) Post-Termination Exercise and Expiration. The deadline for Participant’s
exercise of any vested SARs held by the Participant as of the Date of
Termination (the “Exercise Deadline”) shall be 90 days after the Date of
Termination. Any vested but unexercised SARs not exercised on or before the
Exercise Deadline shall immediately expire.

Notwithstanding any provision of this Section 9 or ensuing Sections 10 through
11 to the contrary, after a Participant’s Date of Termination, no SAR may be
exercised after the end of its full term specified pursuant to Section 1. In
addition, the Participant’s SARs, and the rights and obligations set forth
herein, are subject to amendment, adjustment or termination pursuant to the Plan
and/or Section 14.

10. Participant’s Retirement. The Company has specified criteria for
classification as a “Retiree” for purposes of certain compensation plans which
include a requirement that an employee shall have achieved the combined Age and
Years of Service (as those terms are defined below) of at least 70. In this
Section 10, the term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any

 

3



--------------------------------------------------------------------------------

fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company and ending on such Participant’s Date of Termination. In the event that
a Participant meeting the Age and Years of Service criteria for classification
as a Retiree retires and (i) has given the Chief Executive Officer of the
Company or his or her designee at least six months prior written notice of such
Participant’s retirement; (ii) has signed and delivered to the Company an
agreement providing for such restrictive covenants, for a period of two years
after such retirement, as may be determined from time to time by the Committee,
based on individual facts and circumstances, to be reasonably necessary to
protect the Company’s interests, (iii) has signed and delivered to the Company,
within 21 days of the Executive’s date of employment termination (or such later
time as required under applicable law) a general release agreement of claims
against the Company and its affiliates in a form reasonably acceptable to the
Committee, which is not later revoked, and (iv) voluntarily terminates from
service with the Company, then the following special provisions shall apply
(with the Participant’s refusal to meet any of the conditions set forth in (i),
(ii), (iii) or (iv) above constituting a waiver by such Participant of the
benefits attributable to Retirees under this Agreement):

(a) Unvested SARs Held on the Date of Termination. Any unvested SARs held by the
Participant as of the Date of Termination shall vest on the regularly scheduled
vesting date or dates described in Section 4 above as if the Participant
remained employed by the Company, provided, however, that there shall be no
additional vesting under this Section 10(a) if the Participant at any time
during the two year period after retirement violated the provisions of any
agreement entered into pursuant to sub-clauses (ii) or (iii) as described above.

(b) Post-Termination Exercise and Expiration. The Exercise Deadline for the
Participant’s vested SARs (determined after application of Section 10(a)) shall
be (i) the third anniversary of the Date of Termination in the case of any SARs
that were vested as of the Date of Termination, and (ii) the third anniversary
of the applicable vesting date in the case of any SARs that were unvested as of
the Date of Termination.

11. Death or Disability. In the event that a Participant’s Employment is
terminated by reason of death or disability (for purposes of this SAR Agreement,
“disability” shall mean that the Participant is unable to perform his or her job
duties due to a medically diagnosed permanent physical or mental condition), the
following shall apply:

(a) Unvested SARs Held on the Date of Termination. Any unvested SARs held by the
Participant as of the Date of Termination shall immediately vest.

(b) Post-Termination Exercise and Expiration. The Exercise Deadline for any SARs
held by the Participant (or his or her beneficiaries or estate, in the case of
death) on the Date of Termination shall be the third anniversary of the Date of
Termination. Any unexercised SARs held by the Participant (or his or her
beneficiaries or estate, in the case of death) shall expire immediately after
the Exercise Deadline.

 

4



--------------------------------------------------------------------------------

12. Termination For Cause. In the event that the Company determines a
Participant’s Employment is terminated for Cause (as defined in the Plan), any
SARs held by such Participant on the Date of Termination, whether vested or
unvested, shall immediately expire.

13. Change in Control. In the event of a Change in Control following which the
Common Stock will not continue to be listed for trading on a national securities
exchange, the Committee shall arrange for the substitution for any unvested SARs
with the grant of a replacement award (the “Replacement Award”) to Participant
of an option or stock appreciation right issued by the surviving or successor
entity (or the ultimate parent thereof) in such Change in Control that meets all
of the following criteria:

(a) Such Replacement Award shall be denominated in securities listed for trading
following such Change in Control on a national securities exchange.

(b) Such Replacement Award shall provide Participant with substantially the same
economic value and benefits as provided by this SAR Agreement and the unvested
SARs, including (i) an aggregate exercise or base price equal to the aggregate
Base Price of the unvested SARs, (ii) an aggregate spread determined immediately
after such Change in Control equal to the aggregate spread of the unvested SARs
as determined immediately prior to such Change in Control, and (iii) a ratio of
exercise price or base price to the fair market value of the stock subject to
such Replacement Award, as determined immediately after the Change in Control,
that is equal to the ratio of Base Price of the unvested SARs to the Fair Market
Value of the Common Stock, as determined immediately prior to the Change in
Control. Notwithstanding anything to the contrary contained herein, the
substitution of the Replacement Award for the unvested SARs shall be done in a
manner that complies with Section 409A of the Code.

(c) Such Replacement Award shall vest on the earlier to occur of the date the
SARs would otherwise have vested under the terms of this SAR Agreement and the
third anniversary of the Grant Date, subject to Participant’s continued
employment with the surviving or successor entity (or a direct or indirect
subsidiary or ultimate parent thereof) through such date, provided, however,
that such Replacement Award will vest immediately if Participant’s employment is
terminated by the surviving or successor entity Without Cause or by Participant
for Good Reason, in either case at any time prior to the date of vesting of such
Replacement Award.

(d) Notwithstanding Section 13(c), such Replacement Award shall vest immediately
prior to (i) any transaction with respect to the surviving or successor entity
(or parent or subsidiary company thereof) of substantially similar character to
a Change in Control, or (ii) the securities underlying such Replacement Award
ceasing to be listed on a national securities exchange.

Upon such substitution the unvested SARs and this SAR Agreement shall terminate
and be of no further force and effect; but if the Committee does not or cannot
provide for a Replacement Award meeting all of the terms set forth above, any
unvested SARs shall vest immediately prior to such Change in Control and the
Participant shall be entitled to exercise the SARs and receive upon such
exercise the consideration to which Participant would have been entitled in such
Change in Control transaction as a holder of Common Stock had the SARs been
exercised in accordance with Section 5 on the business day immediately preceding
such Change in Control transaction.

 

5



--------------------------------------------------------------------------------

14. Modification; Waiver. Except as provided in the Plan or this SAR Agreement,
no provision of this SAR Agreement may be amended, modified, or waived unless
such amendment or modification is agreed to in writing and signed by the
Participant and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged, provided that any
change that is advantageous to Participant may be made by the Committee without
Participant’s consent or written signature or acknowledgement. No waiver by
either party hereto at any time of any breach by the other party hereto of any
condition or provision of this SAR Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Participant acknowledges and agrees
that the Committee has the right to amend an outstanding SAR in whole or in part
from time-to-time if the Committee believes, in its sole and absolute
discretion, such amendment is required or appropriate in order to conform the
SAR to, or otherwise satisfy any legal requirement (including without limitation
the provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of the
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

15. Notices. Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

If to the Participant:

to the Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.

1401 Wynkoop Street, Suite 500

Denver, CO 80202

Attn: Executive Director – Human Resources

Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

16. Compensation Recovery. The Company may cancel, forfeit or recoup any rights
or benefits of, or payments to, the Participant hereunder, including but not
limited to any Shares

 

6



--------------------------------------------------------------------------------

issued by the Company upon exercise of vested SARs or the proceeds from the sale
of any such Shares, under any future compensation recovery policy that it may
establish and maintain from time to time, to meet listing requirements that may
be imposed in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise. The Company shall delay the exercise of its rights
under this Section for the period as may be required to preserve equity
accounting treatment.

17. Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, the Plan and all SARs made and actions taken thereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law thereof.

 

CHIPOTLE MEXICAN GRILL, INC.

By: /s/ Neil Flanzraich

By: Neil Flanzraich Chairman, Compensation Committee Participant Name

     

 

7